        Case 2:19-cv-02200-DMC Document 18 Filed 08/07/20 Page 1 of 3

 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8
                                     UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
      DEBORAH C. EVI,                                  No. 2:19-cv-02200-DMC
11
                           Plaintiff,
12                                                    ORDER FOR EXTENSION OF
      v.                                              TIME TO RESPOND TO
13                                                    PLAINTIFF’S MOTION FOR
      ANDREW SAUL,
      Commissioner of Social Security,                SUMMARY JUDGMENT
14

15                         Defendant.

16            Defendant, through his counsel of record, moves, that with the Court’s approval,
17   Defendant’s time for responding to Plaintiff’s Motion for Summary Judgment be extended from
18   Friday, July 31, 2020 to Friday, August 28, 2020. This is Defendant’s first request for an
19   extension. Counsel for Defendant has consulted with the pro se Plaintiff regarding this extension
20   and she stated she has no objection to Defendant’s request for a 28-day extension.
21           Good cause exists for this request. On April 27, 2020, the Court directed Plaintiff to show
22   cause why this action should not be dismissed for lack of prosecution. On July 1, 2020, Plaintiff
23   filed a document which the court construed to be Plaintiff’s opening brief (ECF No. 15) and
24   discharged the order to show cause on July 21, 2020 (ECF No. 16). Thus given the court’s order
25   dated July 20, 2020 and entered on July 21, 2020, an extension of 28-days would give sufficient
26   time for the Defendant to brief the case given significant competing workload requirements.
27

28
     Motion for Extension of Time                                             Case No. 2:19-cv-02200-DMC
       Case 2:19-cv-02200-DMC Document 18 Filed 08/07/20 Page 2 of 3

 1           Counsel apologizes to the Court for any inconvenience caused by this delay. All other

 2   dates in the Court’s Scheduling Order shall be extended accordingly.

 3                                               Respectfully submitted,
 4
                                                 McGREGOR W. SCOTT
 5                                               United States Attorney

 6   DATE: July 28, 2020                     By: s/ Daniel P. Talbert
                                                 DANIEL P. TALBERT
 7

 8                                               Special Assistant United States Attorney
                                                 Attorneys for Defendant
 9
     OF COUNSEL:
10   Oscar Gonzalez de Llano
     Assistant Regional Counsel
11
     Social Security Administration, Region IX
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
      Motion for Extension of Time                                     Case No. 1:19−CV−01277-AWI-SKO
        Case 2:19-cv-02200-DMC Document 18 Filed 08/07/20 Page 3 of 3

 1                                      ORDER

 2

 3   APPROVED AND SO ORDERED:

 4

 5           Dated: August 6, 2020
                                             ____________________________________
 6                                           DENNIS M. COTA
                                             UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     Motion for Extension of Time                             Case No. 2:19-cv-02200-DMC
